Citation Nr: 1044238	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  08-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for polyneuropathy of the left 
foot as residuals of surgery due to treatment by the Department 
of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel
INTRODUCTION

The Veteran had active service from February 1951 to May 1952 and 
from July 1953 to January 1959.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  So, 
regrettably, this claim is being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify him if further 
action is required on his part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran claims that he developed polyneuropathy of the left 
foot due to negligent and inappropriate treatment at a VA 
hospital in conjunction with left tarsal tunnel release surgery 
in September 2004.  He asserts that he is entitled to 
compensation for this additional disability pursuant to 
38 U.S.C.A. § 1151.  The Board notes that the Veteran has not yet 
been afforded a VA examination regarding his claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 in order to determine 
whether this claimed disability is related to his VA treatment.  
As such, the Board has determined a remand is necessary in order 
to conclusively determine whether the Veteran's polyneuropathy of 
the left foot, as a residual of left tarsal release surgery, is 
related to any negligence or fault by VA under the provisions of 
38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. Obtain a VA medical opinion, by an 
appropriate physician, to determine whether 
the Veteran's polyneuropathy of the left 
foot was the result of carelessness, 
negligence, lack of proper skill or error 
in judgment on the part of VA health care 
providers who provided the Veteran's 
surgical treatment for left heel pain in 
September 2004 (left tarsal tunnel release 
and plantar fasciotomy), including 
responses to the following questions:

(a) Did polyneuropathy of the left foot 
result from VA treatment, or lack of 
treatment, in conjunction with the 
Veteran's surgical treatment for left heel 
pain and plantar fasciitis in September 
2004?  Was the incurrence or aggravation of 
the Veteran's current polyneuropathy of the 
left foot at least as likely as not (e.g., 
50 percent or greater probability) 
proximately caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in furnishing (or failing to 
furnish) the hospital care, medical or 
surgical treatment, or examination; or, 
does the Veteran's polyneuropathy of the 
left foot represent an event not reasonably 
foreseeable?

(b)  Is it at least as likely as not that 
the medical care provided by the VA during 
the September 2004 surgery, or subsequent 
July 2005 surgery, was properly 
administered, particularly with regard to 
the original left tarsal tunnel release and 
plantar fasciotomy, as well as the 
subsequent surgical treatment for adhesions 
and nerve entrapment? 

(c)  In the event the medical care provided 
by the VA during the September 2004 and 
July 2005 surgeries was not properly 
administered, is it as likely as not that 
it permanently worsened any preexisting 
left heel disability that may have been 
present prior to the September 2004 
surgery?  

The designated physician must be provided a 
copy of 38 C.F.R. § 3.361, as well as a 
copy of this remand.  All conclusions 
opinions expressed by the VA physician must 
be accompanied by a complete rationale in a 
typewritten report.  Please include comment 
on the Veteran's VA and private treatment 
records.  The designated physician also 
must review all relevant records in the 
claims file for the veteran's pertinent 
medical history.  The basis for the 
examiner's opinion should be fully 
explained with reference to pertinent 
evidence in the record.   If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity. 

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case, 
and readjudicate the Veteran's claim.  If 
the benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate period 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


